

116 HR 8429 IH: Federal Agency Climate Planning, Resilience, and Enhanced Preparedness Act of 2020
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8429IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Mrs. Carolyn B. Maloney of New York (for herself and Mr. Rouda) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend chapter 3 of title 5, United States Code, to require Federal agencies to submit plans for responding to, mitigating, and adapting to climate change, and for other purposes.1.Short titleThis Act may be cited as the Federal Agency Climate Planning, Resilience, and Enhanced Preparedness Act of 2020 or the Federal Agency Climate PREP Act.2.Climate change adaptation plans(a)AmendmentChapter 3 of title 5, United States Code, is amended by adding at the end the following new subchapter:IIIClimate Change Adaptation321.DefinitionsIn this subchapter:(1)AdaptationThe term adaptation means adjustment in natural or human systems in anticipation of or response to a changing environment in a way that effectively uses beneficial opportunities or reduces negative effects.(2)AgencyThe term agency has the meaning given the term Executive agency under section 105, but does not include the Government Accountability Office.(3)Climate changeThe term climate change means the long-term change in the average weather patterns influencing local, regional, and global climates, that are primarily driven by human-produced greenhouse gas emissions, and observed through key indicators including global land and ocean temperature increases, rising sea levels, loss of polar and mountain glacier ice, cloud and vegetation cover changes, and increases in extreme weather such as hurricanes, heatwaves, wildfires, droughts, floods, and precipitation.(4)DirectorThe term Director means the Director of the Office of Management and Budget.(5)Frontline communityThe term frontline community means a low-income community, community of color, or Tribal community that is disproportionately impacted or burdened by climate change and associated phenomena.(6)ImpactThe term impact means consequences, both realized and expected, for natural and human systems.(7)PreparednessThe term preparedness means actions taken to plan, organize, equip, train, and exercise to build, apply, and sustain the capabilities necessary to prevent, protect against, ameliorate the effects of, respond to, and recover from climate change-related damages to life, health, property, livelihoods, ecosystems, and national security.(8)ResilienceThe term resilience means the ability to anticipate, prepare for, and adapt to changing conditions and withstand, respond to, and recover rapidly from disruptions while ensuring the sustainment of mission-critical operations.(9)RiskThe term risk means an assessment based on formal analysis of the consequences, likelihoods, and responses to the impacts of climate change and how societal constraints shape adaptation options.(10)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian Tribe.(11)Vulnerable populationThe term vulnerable population means groups of individuals, including those with underlying health conditions, subject to greater climate change exposure, or adversely impacted by social determinants of health, who experience heightened sensitivity to climate-related health and economic impacts.322.Agency climate change adaptation plans required(a)Agency climate change adaptation plans requiredNot later than 1 year after the date of the enactment of this section, the head of each agency shall submit to the Director an agency climate change adaptation plan.(b)Contents of planEach agency climate change adaptation plan submitted pursuant to subsection (a) shall include the following:(1)An identification and assessment of climate change-related impacts on and risks to the ability of the agency to accomplish its missions, operations, and programs.(2)A description of programs, policies, and plans the agency has in place and any additional action the agency plans to take to manage the impacts and risks identified in paragraph (1) and build resilience, both immediately and at milestones that are 5, 10, and 20 years after the date of the enactment of this section.(3)A description of how any climate change-related impact and risk identified under paragraph (1) that is determined by the agency to be so significant that it impairs the statutory mission or operation of the agency will be addressed.(4)An assessment of whether implementation of any of the programs, policies, or plans of the agency exacerbates climate change-related impacts and risks, and a description of how the agency will consider the need to improve climate change adaptation and resilience, including the costs and benefits of such improvement, with respect to agency suppliers, supply chains, real property investments, and capital equipment purchases such as updating agency policies for leasing, building upgrades, relocation of existing facilities and equipment, and construction of new facilities.(5)In the case of the implementation of a program that uses cost-benefit analyses, a description of how the agency incorporates climate change risks into the cost-benefit analyses, including the metrics and methodologies used.(6)A description of opportunities identified to address the disproportionate impacts of climate change on frontline communities and vulnerable populations.(7)A description of how the agency will promote the preparedness and resilience of the Federal workforce with respect to climate change.(8)A description of how the agency will contribute to coordinated interagency efforts to support climate change preparedness and resilience at all levels of government, including collaborative work across regional offices of agencies and through coordinated development of information, data, and tools.(c)Progress reportsIn 2023 and every two years thereafter, the head of each agency shall submit to the Director a report on the implementation of the plans required pursuant to subsection (a), including updated identification and assessments of climate change-related impacts and risks.323.Council on Federal Agency Climate PREP(a)EstablishmentThere is established an interagency council, to be known as the Council on Federal Agency Climate Planning, Resilience, and Enhanced Preparedness, or the Council on Federal Agency Climate PREP (in this section referred to as the Council).(b)LeadershipThe Director shall serve as the Chair of the Council and shall be supported by a steering committee, which shall help determine priorities and strategic direction for the Council in accordance with subsection (f), made up of the Chair of the Council on Environmental Quality, the Director of the Office of Science and Technology Policy, and the Assistant to the President for Homeland Security and Counterterrorism.(c)MembersIn addition to the Chair and steering committee, the Council shall be composed of the following members who are senior officials (Deputy Secretary or equivalent officer) from the following: (1)The Department of State.(2)The Department of the Treasury.(3)The Department of Defense.(4)The Department of Justice.(5)The Department of the Interior.(6)The Department of Agriculture.(7)The Department of Commerce.(8)The Department of Labor.(9)The Department of Health and Human Services.(10)The Department of Housing and Urban Development.(11)The Department of Transportation.(12)The Department of Energy.(13)The Department of Education.(14)The Department of Veterans Affairs.(15)The Department of Homeland Security.(16)The United States Agency for International Development.(17)The Army Corps of Engineers.(18)The Environmental Protection Agency.(19)The General Services Administration.(20)The Millennium Challenge Corporation.(21)The National Aeronautics and Space Administration.(22)The U.S. Small Business Administration.(23)The Corporation for National and Community Service.(24)The Office of Personnel Management.(25)The Nuclear Regulatory Commission.(26)The Office of the Director of National Intelligence.(27)The Council of Economic Advisers.(28)The National Economic Council.(29)The Domestic Policy Council.(30)The Office of Management and Budget.(31)The White House Office of Public Engagement and Intergovernmental Affairs.(32)The United States Trade Representative.(33)Such agencies or offices as the President or Co-Chairs shall designate.(d)AdministrationThe Office of Management and Budget shall provide administrative support and additional resources, as appropriate, to the Council. Agencies shall assist and provide information to the Council deemed necessary by the Director to carry out its functions. Each such agency shall pay its own expenses related to participating as members of the Council.(e)Council structureThe Director and steering committee may establish working groups as needed.(f)Mission and function of the CouncilThe Council shall coordinate across Federal agencies and offices, and in partnership with State and local governments (including the State and Local Leaders Task Force established in section 324), academic and research institutions, and the private and nonprofit sectors to do the following:(1)Develop, recommend, coordinate interagency efforts on, and track implementation of Federal Government actions related to climate change preparedness and resilience.(2)Provide expertise to assist regional, State, and local action to—(A)assess vulnerabilities that due to or exacerbated by climate change; and(B)cost-effectively increase climate change preparedness and resilience of communities, critical economic sectors, natural and built infrastructure, and natural resources.(3)Integrate climate change science in policies and planning, where appropriate, of agencies and the private sector, including by developing and deploying of innovative, actionable, and accessible Federal climate change-related information, data, and tools.(4)Such other functions as the Director may determine necessary, including implementing, as appropriate, the recommendations of the State and Local Leaders Task Force established in section 324.324.State and Local Leaders Task Force on Federal Agency Climate PREP(a)EstablishmentTo inform Federal efforts to support climate change preparedness and resilience, there is established a task force to be known as the State and Local Leaders Task Force on Federal Agency Climate Planning, Resilience, and Enhanced Preparedness, or the State and Local Leaders Task Force on Federal Agency Climate PREP (in this section referred to as the Task Force).(b)MembershipThe Chair of the Task Force shall be the Director of the White House Office of Intergovernmental Affairs. In addition to the Chair, the members shall be such elected State and local officials as may be invited by the Chair to participate. Members of the Task Force, acting in their official capacity, may designate employees with authority to act on their behalf.(c)Mission and functionNot later than 1 year after the date of the enactment of this section, the Chair of the Task Force shall submit to the President and the Council recommendations on how the Federal Government may accomplish the following:(1)Remove barriers, create incentives, and otherwise modernize Federal programs to encourage investments, practices, and partnerships that facilitate increased adaptation and resilience to climate change-related impacts.(2)Provide climate change preparedness tools and actionable information for States and local communities.(3)Otherwise support State and local preparedness for and resilience to climate change.(d)SunsetThe Task Force shall terminate not later than 6 months after the date on which the recommendations are submitted pursuant to subsection (c)..(b)Technical and conforming amendmentThe table of sections for chapter 3 of title 5, United States Code, is amended by adding at the end the following new items:Subchapter III—Climate Change Adaptation 321. Definitions. 322. Agency climate change adaptation plans required. 323. Council on Federal Agency Climate PREP. 324. State and Local Leaders Task Force on Federal Agency Climate PREP.